Title: To George Washington from Tobias Lear, 1 January 1795
From: Lear, Tobias
To: Washington, George


        
          My dear Sir,
          George Town [D.C.] January 1st 1795
        
        I have been duly honored with your respected favors of the 21st & 22d ultimo; the latter accompanying certain papers and plans relative to the navigation of the Potomac; for which I return you my best thanks.
        The assembly of this State has passed a Law similar to that of Virginia, granting a further Time of two Years for completing the Navigation of the River.
        At a meeting of the Directors of the Potomac Company on Saturday last, measures were taken to obtain a catagorical Answer from Mr Weston relative to his Visiting this quarter, and if given affirmatively, to know when he may be expected. As soon as an answer can be obtained from him, Mr Claiborn’s Engineer is to be written to on the same subject; in order to obtain, if possible, the opinion of both on the work to be done at the Great Falls. The plan of the latter Gentleman for letting down Vessels by means of a Lever & Pullies can hardly be applied here; he may, however, be able to give useful hints respecting the direction and construction of Locks at the Falls.
        Upon examining the Accounts of the Treasr at the last Meeting, it appears, that not more than £6000 sterling can be calculated upon to finish every thing to be done in the River, even when the whole sum subscribed shall be paid. Such are the delinquencies at present that the Directors are obliged to take up money at the Bank here and in Alexandria to answer current demands; and as nothing can be done in the bed of the River this Winter, and but very little to advantage else where, it is thot best (to make the most of the means) that only about 30 hands

should be kept in the service this Winter; and especially too as it will probably be thought best to have the Work at the Great Falls done by contract, when the manner of doing it shall be decided upon. The repeated calls of the Treasurer having been so long disregarded by some of the Stockholders, as to make a recourse to the power of selling the delinquent shares at public sale necessary, the Treasurer was ordered to advertise the sale of such as should not be paid previously thereto, to take place at Alexa. on the 3 Monday in february for all delinquent Shares held on the South side of the Potomac, and on the Wednesday following at this place for those held on the North Side. Very few, however, will I beleive, be brought to the hammer.
        After the whole subscription shall be paid up, I very much doubt whether the sum of ten thousand pounds sterling more will not be found necessary for the completion of the Work; and in the mean time I presume that a due consideration will be given to the subject in order to devise the best mode for raising a further sum. The Original Law permits additional subscriptions, if the first sum should be found inadequate to the object, and gives a preference to Stockholders in such subscription.
        Mr Pearce has sent me the Notes for 25 hhds of Tobacco which you have in the Alexa. Warehouse, and Colo. Deakins informs me that there are seven hhds, of the 9000 lb., expected from Woodstock Manor, lodged in the Warehouse at this place—and that he soon expects two more hhds on the same Acct. Your idea of having the Tobacco removed from Alexandria to this place can readily, and without any impropriety, be put in execution if the difference of price should make it worth while to do so: and in that case the Inspector here will go down & see it, to prevent any risque of its not passing. But I think this will hardly be necessary; for on enquiry at Alexandria on Saturday last, I was informed that your Tobacco is the best that now is, or for some time past has been in the Alexandria Warehouse—that it is of the black heavy kind suitable for manufacturing in New England or else where—and that when common Tobacco sells, as it now does, in Alexa. for 18/, yours is worth 24/ and will probably command about that price if you should incline to sell it. In this place Tobacco of that kind is in least estimation, the bright light kind is sought for and ship’d from hence; so that I think it very doubtful whether it would sell for as much here as it

will in Alexandria. The present price of Tobacco in these Warehouses is from 23/ @ 27/ for the whole Crop taken together, picked hhds may command 5 or 6 dollars—and the true bright Tobacco 8 dollars p. Cwt—That which belongs to you here is, I am informed of the common kind and will command no more than the crop price. Whether Tobacco will rise or not depends much on the prospects of peace or otherwise in Europe; if peace should take place there is no doubt of its rising much higher than it is at present: Should war continue it must fall. We have hitherto declined purchasing, waiting advices from abroad for our Government.
        You will have the goodness, my dear Sir, to instruct me on any points respecting this Tobacco—& command me in the execution of any other business in my power to transact, and I pray you to be assured that I shall feel a peculiar pleasure if I can execute it to your satisfaction. With my best respects & Compliments of the season to yourself & Mrs Washington, wishing you may both experience many happy returns of it. I have the honor to be My dear Sir with gratitude & the purest respect Your Affectionate friend & Obliged servant
        
          Tobias Lear
        
      